AVENANT N° 2 A LA CONVENTION
MINIERE DU 13 FEVRIER 1997

ENTRE

LA REPUBLIQUE DEMOCRATIQUE
DU CONGO

ET

LA SOCIETE BANRO CORPORATION

KINSHASA 2010
AVENANT N°2 A LA CONVENTION MINIERE
DU 13 FEVRIER 1997

ENTRE

La REPUBLIQUE DEMOCRATIQUE DU CONGO, représentée par
Messieurs Martin KABWELULU, Mapon MATATA PONYO et Jean
Baptiste NTAHWA KUDERWA, respectivement, Ministre des Mines,
Ministre des Finances et Ministre du Budget ;

Ci-après dénommée « L'ETAT » d’une part ;

ET

La Société BANRO CORPORATION, Société de droit canadien, dont le
siège social est établi à Toronto, Canada, First Canadian Place, 100 King
Street West, Suite 7070, Toronto, Ontario, M5X 1E3, Canada, représentée par
Monsieur Désiré SANGARA, Vice Président Chargé des Relations avec le
Gouvernement, dûment mandaté;

Ci-après dénommée « BANRO », d'autre part.

Conjointement appelées les « Parties »

PREAMBULE

Considérant la Convention Minière signée entre les parties en date du 13
février 1997 et régulièrement approuvée par Décret n° 0021 du 17 mars 1997 ;

Considérant l'Accord de Règlement amiable conclu entre les parties en date
du 18 avril 2002 ;

Considérant l’Avenant n°1 à la Convention minière signé entre les parties en
date qu 18 avril 2002 ;

Considérant l’Arrêté Ministériel n° 2745/CAB.MIN/MINES/01/2007 du 20
avril 2007 portant mise sur pied de la commission ministérielle chargée de la
revisitation des contrats miniers en vue de rétablir l'équité et l'équilibre dans
les différents contrats et conventions miniers ;

Considérant le rapport de ladite commission rendu public en novembre 2007
et la notification faite à BANRO en date du 11 février 2008 ;

Considérant les séances de négociation tenues entre les parties du 19 au 20
février 2009 ;

Considérant le procès verbal des négociations signé le 21 février 2009 portant
sur la revisitation de la Convention Minière BANRO CORPORATION ;

Considérant qu’au cours de sa séance extraordinaire du 04 août 2009, le
Conseil des Ministres a examiné et approuvé les conclusions de la
renégociation de la Convention Minière BANRO CORPORATION ;

Considérant que par sa lettre n° RDC/GC/PM/1117/2009 du 21 août 2009,
Monsieur le Premier Ministre a notifié à BANRO CORPORATION les
conclusions de la renégociation consacrant ainsi la fin de la revisitation de
ladite Convention ;

Considérant ce qui précède, les parties ont convenu de modifier, par un
deuxième avenant, la Convention minière du 13 février 1997, conformément
à son article 48.

Article 1 : Du Régime applicable à BANRO

L'ETAT confirme que BANRO, à travers ses sociétés filiales congolaises, à
savoir, TWANGIZA MINING Sarl, NAMOYA MINING Sarl, KAMITUGA
MINING Sarl, LUGUSHWA MINING Sarl et BANRO CONGO MINING
Sarl, demeurent dans le régime conventionnel conformément aux
dispositions de l'Accord de Règlement à l’Amiable, de l’Avenant n°1, et de

l’article 340 du Code Minier.

Article 2 : De la liquidation de la SOMINKI

Les parties conviennent de la constitution d’une commission ad hoc
composée des experts de SAKIMA, BANRO et du Gouvernement, en
collaboration avec le comité de liquidation de la SOMINKI, pour le suivi et la
finalisation de cette liquidation.

BANRO s'engage, à titre de bonne foi, à mettre à la disposition du Comité de
liquidation la somme de Dollars américains deux cent milles (US$200.000)
comme contribution pour le paiement des décomptes finals des travailleurs
de la SOMINKI en liquidation.

Article 3 : Du Patrimoine immobilier

BANRO s'engage à transférer à l'ETAT le patrimoine immobilier acquis à la
suite de l’Accord de Règlement à l’Amiable, pour lequel la valeur vénale,
pour les propriétés situées à Kinshasa, est évaluée à approximativement 1.2
million de dollars. La valeur des immeubles situés à l'Est du pays reste à
déterminer.

Les frais de mutation, ainsi que tout autre frais relatifs au transfert de ces
immeubles seront à la charge de l'ETAT.

L'ETAT s'engage, en cas de besoin exprimé par la Commission ad hoc
chargée du suivi et de la finalisation de la liquidation de SOMINKI, à mettre
à la disposition du Comité de liquidation une partie du produit de la vente
de ces immeubles situés à Kinshasa, Goma et Bukavu, en vue d’un règlement
définitif de ce litige.

Article 4 : Du Crédit d’Impôt

BANRO s'engage à payer à l'ETAT, à titre d'avance sur les impôts, un
montant de Dollars américains deux millions (US$2.000.000) à la fin de la
levée de fonds pour le développement de la mine du projet Twangiza.

Cette avance sera automatiquement considérée comme un crédit d'impôt sur

la période d'imposition.
4
L'Etat s'engage à instruire le Ministre des Finances, ainsi que
l'Administration fiscale (organe technique du Ministère) pour l’effectivité de
ce crédit d'impôt, tel que stipulé dans cet Accord.

Article 5 : Des droits et titres miniers BANRO

En cas de dissolution et mise en liquidation des filiales congolaises de
BANRO à savoir Kamituga Mining Sarl, Lugushwa Mining Sarl, Namoya
Mining Sarl, Twangiza Mining Sarl et Banro Congo Mining Sarl, les règles de
droit commun congolais s'appliquent sur les droits et titres miniers octroyés
à ces filiales.

Article 6 : Des paiements à l'Etat et des facilités

BANRO s'engage à payer annuellement à l'ETAT 4% (quatre pourcent) de
son bénéfice net réalisé respectivement par Kamituga Mining Sarl,
Lugushwa Mining Sarl, Namoya Mining Sarl et Twangiza Mining Sarl, après
le remboursement du capital.

Ce paiement est destiné principalement au renforcement de son programme
d'infrastructure et de développement dans les communautés où Banro opère.

BANRO s'engage également à payer à l'Etat des royalties de 1% (un) dès
l'entrée en production de sa première mine.

L'ETAT s'engage à faciliter l'obtention par BANRO de toutes les
autorisations, approbations, tels que documents de séjour pour le personnel
étranger et autres, nécessaires à l'implantation de ses différents projets
menés en République Démocratique du Congo, y compris d’autres projets
tels que les Centrales hydroélectriques de Twangiza et de Ulindi.

A cet effet, l'ETAT à travers les Ministères des Mines, de l'Energie et de
l'Environnement, garantit tout son appui à BANRO dans la réalisation des
projets de construction des Centrales Hydroélectriques.

Article 7 : De la sous-traitance

BANRO prend l’engagement de rechercher de préférence des sous-traitants
congolais.

Les sous-traitants étrangers seront recrutés dans le respect de la législation
en matière de travail en République Démocratique du Congo. La
qualification, la compétence, l'expérience professionnelle, la qualité du
travail et le respect des délais seront essentiellement des critères de sélection.

Atticle 8 : Des Actions sociales et de la Fondation BANRO

Dans le rayon d’action de ses sociétés filiales congolaises, BANRO s'engage à
poursuivre sa contribution au développement durable des communautés
locales affectées par l'exécution de ses projets miniers, à travers les activités
de la Fondation BANRO pour renforcer les capacités de développement
desdites communautés.

Ces actions sociales seront menées en concertation avec chacune des
communautés, au regard du cahier de charges qu’elles présentent.

BANRO travaillera dans ce domaine en étroite collaboration et dans le
respect de la loi minière en vigueur, avec le Ministère des Mines et les autres
Ministères concernés par les projets d'infrastructure et autres actions
sociales.

Article 9 : Attestation de clôture de la revisitation

Les parties déclarent qu'au regard des engagements de chacune d'elles, le
présent avenant consacre la clôture du processus de revisitation de leur
Convention minière.

Article 10 : Du mandat

Les parties déclarent donner pouvoirs et mandat spécial à maître Dorothée
MADIYA, Avocate et Mandataire en mines et carrières, résidant à
l’Immeuble la Future Tower, suite n604, Boulevard du 30 juin, Commune de
la Gombe, pour présenter le présent avenant à l'Office Notarial de Kinshasa
en vue de son authentification.
Ainsi fait à Kinshasa, en 4 (quatre) exemplaires, chacune des Parties
reconnaissant avoir reçu le sien, le LE EZ/2010.

Pour BANRO

Pour l’ETA D y )
PA

Désiré SANGARA
Vice-Président Chargé des
Relations avec le Gouvernement

€ des Mines

Jean-Baptiste
inistre ‘du Budget

